Exhibit 10.2

NITROMED, INC.

Amendment No. 1 to Agreement

This Amendment No. 1 to Agreement (the “Amendment”), by and between NitroMed,
Inc., a Delaware corporation (the “Company”), and                      (the
“Employee”), is made as of the date set forth below and amends that certain
Agreement, dated April    , 2006, by and between the Company and the Employee
(the “Agreement”).

Pursuant to Section 7.9 of the Agreement, the Agreement be, and hereby is,
amended as set forth below.  Capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in the Agreement.

1.             Section 4.2(a)(i)(2) is hereby deleted in its entirety and the
following is substituted in its place:

“(2)         the amount equal to (A) the Employee’s highest annual base salary
during the two-year period prior to the Change in Control Date (the “Benchmark
Salary”) multiplied by (B) 0.5.”

2.             Section 4.2(a)(ii) of the Agreement is hereby deleted in its
entirety and the following is substituted in its place:

“(ii)         for twelve (12) months after the Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide benefits to the
Employee and the Employee’s family at least equal to those which would have been
provided to them if the Employee’s employment had not been terminated, in
accordance with the applicable Benefit Plans in effect on the Measurement Date
or, if more favorable to the Employee and his family, in effect generally at any
time thereafter with respect to other peer executives of the Company; provided,
however, that if the Employee becomes reemployed with another employer and is
eligible to receive a particular type of benefits (e.g., health insurance
benefits) from such employer on terms at least as favorable to the Employee and
his family as those being provided by the Company, then the Company shall no
longer be required to provide those particular benefits to the Employee and his
family;”

3.             Section 4.2(a)(v) is hereby added to the Agreement as follows:

“(v)         If the Employee remains unemployed throughout and at the conclusion
of the six-month period immediately following the Date of Termination, the
Company shall pay to the Employee in cash, in advance on a monthly basis, for up
to six (6) months following the six-month anniversary of the Date of Termination
(the “Additional Period”), an amount equal to 1/12 of the Benchmark Salary;
provided, however, that if at any time during the Additional Period the Employee
becomes reemployed with another employer in a comparable position, the salary
continuation payments provided pursuant to this paragraph shall terminate
immediately.”

4.             Except as herein provided, all other terms and conditions of the
Agreement remain unchanged and in full force and effect.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year set forth below.

 

NITROMED, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[NAME OF EMPLOYEE]

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

2


--------------------------------------------------------------------------------


 

NitroMed, Inc.

Schedule of Executive Officers Party to Form of Amendment No. 1 Attached Hereto

The executive officers of NitroMed, Inc. named below have entered into the
attached form of Amendment No. 1 to Agreement.  The following chart illustrates
the material differences in the terms of the form of Agreement, as amended by
Amendment No. 1, entered into by each such executive officer:

Name of
Executive
Officer

 

Date of
Agreement

 

Date of
Amendment
No. 1

 

Stock Acceleration

 

Severance
Payment

 

Period of
Continuation of
Benefits

 

Period of
Determining
Eligibility for
Retiree Benefits

James G. Ham, III

 

4/9/06

 

8/18/06

 

50% of then outstanding stock options accelerate

 

50% of highest annual base salary during the two-year period prior to the change
in control date (“Benchmark Salary”); if continued unemployment at conclusion of
6 month period following termination, additional monthly payments for up to six
months of 1/12 of Benchmark Salary, provided not reemployed in comparable
position

 

12 months after date of termination

 

6 months after date of termination

Jane A. Kramer

 

4/11/06

 

8/18/06

 

50% of then outstanding stock options accelerate

 

50% of highest annual base salary during the two-year period prior to the change
in control date (“Benchmark Salary”); if continued unemployment at conclusion of
6 month period following termination, additional monthly payments for up to six
months of 1/12 of Benchmark Salary, provided not reemployed in comparable
position

 

12 months after date of termination

 

6 months after date of termination

William “B.J.” Jones

 

4/6/06

 

8/18/06

 

50% of then outstanding stock options accelerate

 

50% of highest annual base salary during the two-year period prior to the change
in control date (“Benchmark Salary”); if continued unemployment at conclusion of
6 month period following termination, additional monthly payments for up to six
months of 1/12 of Benchmark Salary, provided not reemployed in comparable
position

 

12 months after date of termination

 

6 months after date of termination

 


--------------------------------------------------------------------------------